Powell, J.
1. “A contract establishing the relation of landlord and tenant for one year, though made before the year begins, may be in parol.” Steininger v. Williams, 63 Ga. 475.
2. Where a tenant, under a contract of tenancy from year to year, retains the possession after the expiration of the yearly period, the landlord has the right of exercising the prompt option of treating him either as a tenant holding over, or as a tenant for the ensuing year. Subsequent abandonment of the possession by the tenant, without the consent of the landlord,. does not relieve the former from liability for the year’s rent. Cavanaugh v. Clinch, 88 Ga. 610 (15 S. E. 673) ; Roberson v. Simons, 109 Ga. 360 (34 S. E. 604)..
3. Points made in the petition for certiorari, but not verified by the answer of the magistrate, are not properly before the court for decision.

Judgment affirmed.

Certiorari; from Franklin superior court — Judge Meadow. April 1, 1910.
Adams £ Brown, for plaintiif in error.
Borough £ Adams, contra.